Citation Nr: 0700264	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for atherosclerotic 
peripheral vascular disease, bilateral legs (claimed as 
claudication).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1969 and January 1976 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran initially also appealed the issue of entitlement 
to service connection for tinnitus, but he subsequently 
withdrew that claim and it was not certified to the Board.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service medical records are absent for 
treatment, complaints, or diagnoses of atherosclerotic 
peripheral vascular disease or claudication, and the first 
record of treatment for such a disorder was not until more 
than 11 years after service.    


CONCLUSION OF LAW

Atherosclerotic peripheral vascular disease was not incurred 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.159, 3.303 (2006).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 
The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in September 2003, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2006).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

In the September 2003 correspondence, the RO requested from 
the veteran dates of medical treatment during service, 
statements from persons who knew him during service and now 
know of a disability he had on active duty, statements from 
service medical personnel, employment physical examinations, 
and any medical reports in his possession.  The Board finds 
that this request was sufficiently broad to convey the 
essence of the regulation and that a generalized request for 
any other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

The Board notes that the RO failed to address the elements of 
the degree of disability or the effective date of disability 
in the VCAA notice or any subsequent correspondence.  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

Lastly, the Board finds that the duty to assist has been 
satisfied.  The RO obtained the veteran's service medical 
records, dated from May 1965 to August 1969 and from January 
1967 to May 1989.  The Board is mindful that the RO has not 
obtained service medical records for the veteran's period of 
service prior to May 1965, but finds that the RO has 
nonetheless satisfied its duty to obtain these records.  The 
record shows that the RO made two requests to the National 
Personnel Records Center (NPRC) for those records with 
negative results.  The RO issued a formal finding of 
unavailability, dated in March 2004 and it is clear that 
further efforts to obtain these records would be futile.  The 
RO also assisted the veteran by obtaining records from the 
Fort Leonard Wood Army Community Hospital at the veteran's 
request.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  



Evidence and Analysis

The veteran claims that he suffers from bilateral leg 
claudication as a result of his service.  In his substantive 
appeal, dated in February 2005, he claimed that he was flown 
out of Libya in 1967 or 1968 because of his legs.  The Board 
has reviewed all of the pertinent medical evidence including 
both the veteran's available service medical records and 
records of treatment received after service.  Based on this 
medical evidence, the Board finds that service connection is 
not warranted.  

The veteran's service medical records fail to show any 
evidence of treatment for claudication or atherosclerotic 
peripheral vascular disease.  Records from the Wheelus Air 
Force Base in Libya showed that in September 1968, the 
veteran presented with knee pain after suffering from an 
injury.  In the veteran's July 1969 separation examination 
report, the examiner noted hemarthrosis of the right knee 
with resulting synovitis sustained from that injury.  
Although these records show that the veteran suffered a knee 
injury in service, they do not show treatment for 
claudication or atherosclerotic peripheral vascular disease.

The medical evidence also includes references to knee 
injuries sustained while in the service in 1962.  A clinical 
record from VA Outpatient Clinic in Syracuse, New York, dated 
in November 1969, showed that the veteran reported hitting 
his knees while getting in and out of tanks while in the Army 
in 1962 and that he experienced flare-ups since that time.  
The veteran reported that his last flare-up occurred in 
September 1969.  Subsequently, the veteran was granted 
service connection for right knee chondromalacia in a 
December 1969 rating decision, and service connection for 
bilateral chondromalacia in an April 2004 rating decision.  
Although the VA Outpatient Clinic record shows a diagnosis 
for chondromalacia related to in-service knee injuries, there 
is nothing in it to show that the veteran suffered from 
atherosclerotic peripheral vascular disease or claudication 
while in service.

The medical evidence includes records of treatment for 
claudication in the lower extremities, but the earliest was 
not dated in June 2001.  In a narrative summary from the Fort 
Leonard Wood Hospital Community Hospital of that date, Dr. 
S.C. reported that the veteran presented with complaints of 
experiencing a sharp cramp in his right inner thigh earlier 
in the evening.  The veteran reported that after getting the 
cramp, he lost consciousness, which was followed by a 
headache and nausea.  Dr. S.C. noted that one month earlier 
the veteran had been diagnosed with claudication and that he 
had a vascular appointment pending for July 2001.  Upon 
discharge, the diagnosis was syncopal episode and 
hypertension.  

The medical evidence also includes a neurosurgery 
consultation report from Fort Leonard Wood Hospital, dated in 
June 2001, in which Dr. M.L. stated that the veteran's 
symptoms were consistent with an episode of vasovagal 
syncope.  Dr. M.L. also noted that the veteran had a carotid 
bruit on the left, which in Dr. M.L.'s opinion, may raise the 
question of carotid stenosis.  

Additional evidence of treatment for claudication include 
letters from Dr. D.S., a vascular surgeon.  In a letter dated 
in July 2001, Dr. D.S. stated that the veteran presented with 
left lower extremity claudication when walking one-quarter 
mile.  Dr. D.S. noted that the veteran complained of cramping 
in both legs, but with much more severe symptoms in the left 
leg.  Dr. D.S. recommended that the veteran reduce risk 
factors for atherosclerotic disease including avoidance of 
tobacco and control of hyperlipidemia.  Dr. D.S. also 
recommended that the veteran initiate an exercise program.  
In another letter dated in July 2001, Dr. D.S. indicated that 
he had performed a left carotid endarterectomy.  Finally, in 
a letter dated in August 2002, Dr. D.S. reported that he 
evaluated the veteran for his carotid and peripheral arterial 
occlusive disease.  Dr. D.S. noted that the veteran now had 
left hip claudication, which was related to apparent iliac 
artery stenotic or occlusive disease.  

Neither the records from the Fort Leonard Wood Community 
Hospital nor the letters from Dr. D.S. provide any basis for 
finding that the veteran's atherosclerotic peripheral 
vascular disease (claimed as claudication) is related to 
either period of active duty service.  The earliest record of 
treatment is nearly 12 years after his separation in July 
1989 and there is no evidence of a diagnosis prior to the May 
2001 diagnosis to which Dr. S.C. referred.  Moreover, none of 
the treating physicians indicated that the condition was the 
result of the veteran's knee injury or any other in-service 
event.  

Regarding the service medical records for the period prior to 
May 1965, they are not likely to support the veteran's claim.  
The veteran claimed that he received treatment for his legs 
in 1967 or 1968, but these service medical records are 
associated with the claims file and have been reviewed.  As 
noted, they are negative for treatment for atherosclerotic 
peripheral vascular disease or claudication.  The earliest 
record of treatment for the disorder was not until more than 
35 years after the dates of the missing records.  It is 
highly unlikely that they would show any treatment for this 
disorder or otherwise provide a basis for service connection. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for atherosclerotic 
peripheral vascular disease, bilateral legs (claimed as 
claudication) is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


